[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          MAY 31, 2006
                            No. 05-14529                THOMAS K. KAHN
                      ________________________              CLERK


                   D. C. Docket No. 03-01246-CV-D-N

HERBERT FLEMING,


                                                         Plaintiff-Appellant,

                                versus

EDDIE DOWDELL,
GLADYS RIDDLE,
JOHNNIE JOHNSON,
DONALD PARKER,
MARTHA WHITE,
Beth Slate Poe,
et al.,


                                                      Defendants-Appellees.


                      ________________________

             Appeal from the United States District Court
                 for the Middle District of Alabama
                   _________________________

                            (May 31, 2006)
Before HULL and WILSON, Circuit Judges, and DUPLANTIER *, District Judge.

PER CURIAM:

       Herbert Fleming appeals the district court’s grant of summary judgment in

favor of the defendants. Because Fleming has not demonstrated reversible error in

regards to either his federal or state claims, we affirm substantially for the reasons

set forth in the district court’s well reasoned order of March 29, 2005.

AFFIRMED.




       *
        Honorable Adrian G. Duplantier, United States District Judge for the Easter District of
Louisiana, sitting by designation.

                                                2